Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3-6, 8, 14, and 19 are objected to because of the following informalities:  
Claims 1, 3-6, 8, 14, and 19 recite in multiple places the limitation “a processor”, per convention, use of “a” vs. “the” can cause confusion to if the claims are reciting one processor (in which case the subsequent recitations of the limitation should recite “the processor”) or multiple unique processors (in which case the recitation should recite “one of a/the plurality of processors” or a first, second, and subsequent processors). 
Claim 19 recites “identifying a substance” in line 1, but should read “the substance” as the limitation has antecedence in claims 18 from which claim 19 depends.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) as it recites the limitation “wherein the video games include at least one of:” followed by the limitations of a first, second, and third video games. However, subsequent claims require more than one of the games (i.e. claim 2 recites limitations requiring all three games and claim 6 requires at least two video games) as such claim 1 is unclear and therefore indefinite as requiring only one video game would be indefinite with the dependent claims. For examination purposes, the claim is interpreted as requiring all three video games.
Claims 2-19 are rejected by virtue of their dependency from claim 1.
Claims 6 and 23 are rejected under 35 U.S.C. 112(b) as it recites the limitation “consistently underpredict the time duration” in lines 7-8. The term “consistently” is a relative term which renders the claim indefinite.  The term “consistently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification only recites the term in Paragraph 0036 and does not provide any standard for the term. Additionally, to one of ordinary skill in the art the term can mean “in every case or on every occasion”, “with very few exceptions”, or “regularly or frequently” which are varying degrees. Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter. 
Claims 7 and 8 are rejected by virtue of their dependency from claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 15-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Richman et al. (“An Investigation of the Druid Smartphone/Tablet App…” NPL from Applicant’s IDS, included in the file wrapper), hereinafter referred to as Richman, in view of .
In regards to claim 1, Richman teaches a method of performing an impairment assessment with an impairment assessment application executed on a computing device (Page 31, “Background” and “Methods” teach giving users an impairment assessment through the Druid app using a smartphone/tablet (computing device); see also Page 34, paragraph 1), the method comprising: 
selecting and executing, by a processor (Page 34, paragraph 1 teaches the Druid app is performed using a smartphone or tablet1), a plurality of cognitive tests (per Paragraphs 5 and 27 of the instant application, cognitive tests include video games designed to test one or more cognitive aptitudes; Page 35, Paragraph 3 teaches the Druid consists of four tasks which are cognitive tests designed to test certain cognitive performances (aptitudes); see also figures 2-5 which show the cognitive tests in form of tasks), each of the cognitive tests in the form of a video game displayed on a user interface of the computing device (Page 35, paragraph 3 teaches the Druid application includes four tasks (a plurality of cognitive tests), the tasks, under their broadest reasonable interpretation, are interpreted as video games as, per Merriam-Webster, a video game is “an electronic game in which players control images on a video screen” and the disclosed tasks each test a different cognitive functions (as detailed in the subsequent paragraphs) making each task , wherein the videogames include:
a first video game (Page 36, “Task 3” teaches one of a plurality tasks (video game)) configured to test psychomotor compensation (Page 36, “Task 3” and “Task 4” teach tasks for testing motor tracking/control and balance which are psychomotor compensation) and including instructions for execution by a processor for displaying a user control element (Page 35, “Task 2” teaches a button (user control element) displayed on the screen) and an object on the user interface (Page 36, “Task 3” teaches a circle (object) displayed on the user interface), the object configured to move in a periodic or random manner (Page 36, “Task 3” teaches the circle move around the display and randomly jumps (periodic and random manner));
a second video game (Page 35, “Task 2” teaches a second task (game) performed by the system) configured to test a user's sense of timing (Page 35, “Task 2” teaches that the game tests a user’s reaction time (sense of timing) based on estimating 30 seconds), the second video game configured to test a user's ability to recall and predict a time duration (Page 35, “Task 2” teaches that the game tests a user’s reaction time (sense of timing) based on estimating 30 seconds);
and a third video game (Page 35, “Task 1” teaches a third task (game) performed by the system) configured to test a user's divided attention 
processing, by the processor, user performance data from the user's performance of the cognitive tests (Page 37, Paragraph 7 teaches the system “integrates hundreds of data points” and processes the user performance data through an algorithm to generate an impairment score); and
determining, by the processor, an impairment assessment from the user performance data (Page 37, paragraph 7 teaches the system determining a score from 0-100 for a user’s impairment based on their performance data (impairment assessment)).
Richman does not teach the first video game configured wherein the user control element for controlling a position of the object in response to the periodic or random movements of the object; the second video game including instructions for execution by a processor for displaying at least one time-varying stimuli, the second video game configured to test a user's ability to recall and predict a time duration of the time varying stimuli; and the third video game configured to test a user's sustained attention and including instructions for execution by a processor for displaying sequences of symbols for the user to remember and recognize. 
However, Ally teaches the first video game (Figure 19; Col 22, lines 49-63 teaches a cognitive testing task) configured wherein the user control element for controlling a position of the object in response to the periodic or random movements of the object (Figure 19; Col 22, lines 49-63 teaches as part of the task the stimuli in the form of a disc (object) moves unpredictably and at varying speeds and the user uses the control element .
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richman with the teachings of Ally, as both the references and the claimed invention are directed towards cognitive performance testing devices/methods. One or ordinary skill in the art would have been motivated to modify Richman by simply substituting the game and task of Sasaki for one of the games of Richman with the predictable result of the game performing on the system to test psychomotor control/compensation including the user controlling the position of the object. The substitution would have been obvious to one of ordinary skill in the art before the effective filing date as the games of both Richman and Ally test cognitive the first video game configured wherein the user control element for controlling a position of the object in response to the periodic or random movements of the object.
Richman in view of Ally does not teach the second video game including instructions for execution by a processor for displaying at least one time-varying stimuli, the second video game configured to test a user's ability to recall and predict a time duration of the time varying stimuli; and the third video game configured to test a user's sustained attention and including instructions for execution by a processor for displaying sequences of symbols for the user to remember and recognize.
However, Merzenich teaches the second video game including instructions for execution by a processor for displaying at least one time-varying stimuli (Col 32, Lines 53-62 teach the system displaying the user stimuli with various timing requirements based on the stimuli), the second video game configured to test a user's ability to recall and predict a time duration of the time varying stimuli (Col 32, Line 63-Col 33, Line 4 teach the game has the user recall and predict a time duration to click the object including with multiple time varying stimuli (see Col 33, lines 5-9 which teaches two stimuli with intervals of 4 and 7 seconds)); and the third video game configured to test a user's sustained attention and divided attention (Col 20, lines 8-11,58-64 teach various games to test and train sustained and divided attention) and including instructions for execution by a processor for displaying sequences of symbols (Col 21, lines 7-10 teach presenting a set (sequence) of stimuli which can include symbols including line patterns and shapes) for the user to remember and recognize (Col 21, lines 7-24 teach the user tries to recall (remember and recognize the target set of stimuli)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richman in view of Ally with the teachings of Merzenich, as the references and the claimed invention are directed towards neurocognitive testing devices/methods using games to test user neurological functions. One of ordinary skill in the art would have been motivated to modify Richman in view of Ally by simply substituting the game of Merzenich for one of the games of Richman with the predictable result of the game performing on the system to test neurocognitive functions such as attention and sense of timing. The substitution would have been obvious to one of ordinary skill in the art before the effective filing date as the games of both Richman and Merzenich test neurocognitive functions. Upon such modification, the system and method of Richman in view of Ally would include the second video game including instructions for execution by a processor for displaying at least one time-varying stimuli, the second video game configured to test a user's ability to recall and predict a time duration of the time varying stimuli; and the third video game configured to test a user's sustained attention and including instructions for execution by a processor for displaying sequences of symbols for the user to remember and recognize.
In regards to claim 2, Richman further teaches the method of claim 1, wherein the processing the user performance data includes processing user performance data (Page 37, Paragraph 7 teaches the system “integrates hundreds of data points” and processes the user performance data through an algorithm to generate an impairment score) including: 
for the first video game, at least one of frequency of compensation failures (Page 37, paragraph 5 teaches a motor tracking game where the performance output is a percentage (frequency) of failure), wherein the compensation failures are instances where the control element is operated in a direction different from the correct direction (Page 37, paragraph 5 teaches a motor tracking game where the output is the percentage of time the user is not following the target (moving in a direction different from the object/correct direction)); 
for the second video game, number or percentage of inaccurate predictions that are above the target time duration (Page 37, paragraph 4 teaches a game where the performance is based on the number of errors counted and includes a difference in time from the desired reaction time which can be above the target) and/or number or percentage of inaccurate predictions that are below the target time duration (Page 37, paragraph 4 teaches a game where the performance is based on the number of errors counted and includes a difference in time from the desired reaction time which can be below the target time); and 
for the third video game, at least one of a number or percentage of instances a divided attention stimuli was presented and missed (Page 37, paragraph 5 teaches a performance metric for a game which is the error count (number of instances missed) in counting squares which are divided attention stimuli).
In regards to claim 3, Richman further teaches the method of claim 2, wherein the determining an impairment assessment includes calculating, by a processor, a performance metric for each video game according to the user performance data (Page 37, paragraphs 3-7  teach the individual metrics calculated for each game based on the user’s performance in the respective game) and comparing the calculated performance metric to a threshold value (Page 37, paragraph 7 teaches the system uses an algorithm to integrate the various metrics to find an impairment score (calculated performance metric) with a higher score being an impairment and the threshold value being the user’s baseline (sober) score).
In regards to claim 15, Richman further teaches the method of claim 1, wherein the determining the impairment assessment includes determining a user's level of cognitive impairment (Page 31, Paragraph 1; Page 37, Paragraph 7 teach the impairment assessment  and determining whether the cognitive impairment is above or below a threshold value or range (Page 37, Paragraph 7; Page 38, last paragraph teach the users system scores are calculated from 0-100 and generally in a range of 30-70, the users pre and post alcohol scores are compared to see if the post alcohol score is above or below the threshold (baseline pre score) to determine the user is impaired).
In regards to claim 16, Richman further teaches the method of claim 15, wherein the selecting and executing a plurality of cognitive tests (Pages 35-36 teach the impairment testing system includes multiple tasks (plurality of cognitive tests) for testing impairment) includes executing, with the computing device, a plurality of video games that test a plurality of cognitive aptitudes (Page 35, Paragraph 3 teaches the system (computing device) performing the plurality of tasks (video games) to test cognitive and motor impairment) required for the safe operation of a motor vehicle (Page 35, paragraph 3 teaches the tasks are consistent with testing for driving impairment (operation of a motor vehicle)), the cognitive aptitudes including psychomotor control (Page 35, paragraph 3; psychomotor performance, see also “Task 3” motor tracking and “Task 4” balance which are different aspects of psychomotor control), sense of timing (Page 35, paragraph 3; reaction time, see also “Task 2” estimating 30 seconds), and divided attention (Page 35, paragraph 3; divided attention; see also “Task 3” which include a divided attention test). However, Richman and Richman in view of Sasaki and Borodovsky does not teach the cognitive aptitudes including sustained attention and response inhibition.
Merzenich further teaches cognitive tests including the cognitive aptitudes including sustained attention (Col 20, lines 8-15; Col 20, lines 58-64 teach attention games for testing and response inhibition (Col 26, lines 10-11 teach the games including techniques for speeding up inhibition processes (response inhibition aptitude)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Richman in view of Ally with the teachings of Merzenich by simply substituting the games of Merzenich for the games of Richman with the predictable result of the game performing on the system to test further neurocognitive functions and aptitudes such as attention and response inhibition. Upon such modification, the system and method of Richman in view of Ally would include the cognitive aptitudes including sustained attention and response inhibition.
In regards to claim 20, Richman teaches a method of performing a physiological neurocognitive and/or behavioral assessment with an impairment assessment system (Page 31, “Background” teaches neuropsychological tests used to determine impairment), the system including a user device (Page 31, “Background” teaches the test is performed using a smartphone/tablet; see also Page 34, paragraph 1), the method including: 
executing a first video game on the user device (Page 36, “Task 3” teaches executing a first video game for tracking an object on screen), the executing the first video game including: 
displaying on a user interface of the user device, a user control element (Page 35, “Task 2” teaches a button (user control element) displayed on the screen) and an object (Page 36, “Task 3” teaches the user interface displaying a circle (object)); 
moving the object in a plurality of directions on the user interface (Page 36, “Task 3” teaches the circle (object) moves randomly around the screen (plurality of directions)); 
calculating a user performance variable for psychomotor control according to the user performance data from the first video game (Page 37, Paragraph 5 teaches the task measures the user’s ability to track the circle with their finger (psychomotor control) and calculates the percentage (performance variable) based on their performance); 
executing a second video game on the user device (Page 35, “Task 2” teaches a second video game task executed on the user device), the executing the second video game including: 
calculating a user performance variable for a sense of timing according to the user performance data from the second video game (Page 37, Paragraph 4 teaches the task measuring a user’s reaction time and sense of timing (see also Page 35, paragraph 3) by scoring the user’s reaction difference to the target time (performance variable)); and 
executing a third video game on the user device (Page 35, “Task 1” teaches a third video game executed by the user device). 
Richman does not teach a method of performing a physiological neurocognitive and/or behavioral assessment with an impairment assessment system, the system including a cloud-based impairment assessment service, the method including:
the executing the first video game including:
receiving user controls via the user control element to control a position of the object in response to the moving of the object; 
collecting user performance data on the user's ability to control the position of the object;
the executing the second video game including:
displaying at least one example time-varying stimuli on the user interface of the user device; 
receiving user control signals via the user interface representing when the user predicts the time-varying stimuli will be displayed according to the example time-varying stimuli; 
collecting user performance data on the user's ability to predict when the time-varying stimuli would be displayed; 
the executing the third video game including:
displaying a time-varying sequence of symbols that include a target sequence; 
receiving user control signals via the user interface representing when the user observes the target sequence; 
collecting user performance data on the user's ability to observe when the target sequence is displayed; 
calculating a user performance variable for sustained attention and short term memory according to the user performance data from the third video game.
However, Ally teaches receiving user controls via the user control element to control a position of the object in response to the moving of the object (Figure 19; Col 22, lines 49-63 teaches as part of the task the stimuli in the form of a disc (object) moves unpredictably and at varying speeds and the user uses the control element (response) pad to stop the object when it reaches the desired point in response to the movements of the object); and collecting user performance data on the user's ability to control the position of the object (Col 23, lines 18-21 teach the user’s performance is measured based on accuracy being the distance the user stopped the disk (controlled the position of the object) relative to the center of the box).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richman with the teachings of Ally, as both the references and the claimed invention are directed towards cognitive performance testing devices/methods . One or ordinary skill in the art would have been motivated to modify Richman by simply substituting the game and game mechanics of Ally for one of the games of Richman with the predictable result of the game performing on the system to test psychomotor receiving user controls via the user control element to control a position of the object in response to the moving of the object; and collecting user performance data on the user's ability to control the position of the object.
Richman in view of Ally does not teach a method of performing a physiological neurocognitive and/or behavioral assessment with an impairment assessment system, the system including a cloud-based impairment assessment service, the method including:
the executing the second video game including:
displaying at least one example time-varying stimuli on the user interface of the user device; 
receiving user control signals via the user interface representing when the user predicts the time-varying stimuli will be displayed according to the example time-varying stimuli; 
collecting user performance data on the user's ability to predict when the time-varying stimuli would be displayed; 
the executing the third video game including:
displaying a time-varying sequence of symbols that include a target sequence; 
receiving user control signals via the user interface representing when the user observes the target sequence; 
collecting user performance data on the user's ability to observe when the target sequence is displayed; 
calculating a user performance variable for sustained attention and short term memory according to the user performance data from the third video game.
However, Merzenich teaches a cloud-based impairment assessment service (Col 13, line 58-67 teaches a neurocognitive testing system including a cloud-located database); displaying at least one example time-varying stimuli on the user interface of the user device (Col 32, Lines 53-62 teach the system displaying the user stimuli with various timing requirements based on the stimuli); receiving user control signals via the user interface representing when the user predicts the time-varying stimuli will be displayed according to the example time-varying stimuli (Col 32, Lines 63 - Col 33, Line 4 teach the system detects the user clicking the image (user control signal) via the user interface that is the user’s prediction of the target time based on the displayed stimuli with a time variable); collecting user performance data on the user's ability to predict when the time-varying stimuli would be displayed (Col 32, Lines 63 - Col 33, Line 4 teaches the system registering if the user’s response is “correct”; and Col 10 lines 30-39 teach that the system records (collects) all data on user game play and performance); displaying a time-varying sequence of symbols that include a target sequence (Col 21, lines 7-10 teach presenting a set (sequence) of stimuli which can include symbols including line patterns and shapes); receiving user control signals via the user interface representing when the user observes the target sequence (Col 21, lines 7-24 teach the user being presenting the stimuli sequence and identifying the stimulus, the game recognizing the participant’s response (user control signal) identifying the stimulus); collecting user performance data on the user's ability to observe when the target sequence is displayed (Col 21, lines 7-24 teaches the system indicates if the user’s performance was accurate (performance data) based on the selected stimuli versus the target stimuli; and Col 10 lines 30-39 teach that the system records (collects) all data on user game play and performance); and calculating a user performance variable (see Richman above) for sustained attention (Col  and short term memory (Col 22, lines 52-61 teach measuring a user’s short term memory) according to the user performance data from the third video game (Col 21, lines 7-24 teaches the system indicates if the user’s performance was accurate (performance data) based on the game).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richman in view of Ally with the teachings of Merzenich, as the references and the claimed invention are directed towards neurocognitive testing devices/methods using games to test user neurological functions. One or ordinary skill in the art would have been motivated to modify Richman in view of Ally by simply substituting the game of Merzenich for one of the games of Richman with the predictable result of the game performing on the system to test neurocognitive functions such as attention and sense of timing. The substitution would have been obvious to one of ordinary skill in the art before the effective filing date as the games of both Richman and Merzenich test neurocognitive functions. Upon such modification, the system and method of Richman in view of Ally would include a cloud-based impairment assessment service; displaying at least one example time-varying stimuli on the user interface of the user device; receiving user control signals via the user interface representing when the user predicts the time-varying stimuli will be displayed according to the example time-varying stimuli; collecting user performance data on the user's ability to predict when the time-varying stimuli would be displayed; displaying a time-varying sequence of symbols that include a target sequence; receiving user control signals via the user interface representing when the user observes the target sequence; collecting user performance data on the user's ability to observe when the target sequence is displayed; and calculating a user performance variable for sustained attention and short term memory according to the user performance data from the third video game.
In regards to claim 21, Richman further teaches the method of claim 20, wherein the executing the third video game further includes: 
displaying an intermittent divided attention stimuli (Page 35, “Task 2” teaches that during the reaction time game circles (divided attention stimuli) appear randomly on the screen) concurrently with the displaying the time-varying sequence (Page 35, “Task 2” teaches the circles appear on the screen while the task is occurring); and 
receiving user control signals via the user interface representing when the user observes the divided attention stimuli (Page 35, “Task 2” teaches the user must click on the screen when the divided attention stimuli appear (User control signal)); 
wherein the collecting user performance data further includes collecting user performance data on the user's ability to observe when the divided attention stimuli are displayed (Page 37, Paragraph 4 teaches the system counts the number of errors (missed stimuli) as part of the user performance).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Richman, in view of Ally and Merzenich as applied to claim 2 above, and further in view of Fine et al. (US PGPub 20160073945), hereinafter referred to as Fine.
In regards to claim 4, Richman in view of Ally and Merzenich does not teach the method of claim 2, wherein the determining an impairment assessment includes executing, by a processor, a machine learning algorithm that compares the user performance data to training data to determine a likelihood of impairment. However, Fine 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Richman in view of Ally and Merzenich with the teachings of Fine, as the references and the claimed invention are directed towards neurocognitive impairment testing systems and methods. One of ordinary skill in the art would have been motivated to modify Richman to include a machine learning algorithm to compare a user’s performance to the algorithm’s training data in order to determine a likelihood of impairment as machine learning is a known technique in the art and as taught by Fine, can produce rapid screening to evaluate a user’s impairment more quickly and accurately to take appropriate action. Upon such modification, the system and method of Richman in view of Ally and Merzenich would include executing, by a processor, a machine learning algorithm that compares the user performance data to training data to determine a likelihood of impairment.
Claim 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Richman, in view of Ally and Merzenich as applied to claim 1 above, and further in view of Tinjust (US PGPub 20200405215).
In regards to claim 5, Richman, in view of Ally and Merzenich does not teach the method of claim 1, wherein the selecting and executing includes executing, by a processor, an adaptive testing module for adapting a selection of the cognitive tests according to the user performance data. However, Tinjust teaches a neurocognitive evaluation system and method including an adaptive test generator (module) that selects subsequent cognitive tests based on the previous results of the patient/subject (user performance) (Paragraph 0148). Tinjust further teaches that adapting the cognitive tests gives additional information to a patient’s cognitive capacities and better reflects the patient’s cognitive health.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Richman in view of Ally and Merzenich with the teachings of Tinjust, as the references and the claimed invention are directed towards neurocognitive testing systems and methods. One of ordinary skill in the art would have been motivated to modify Richman to include an adaptive testing module in order to adapt the cognitive tests/videogames to gain additional information about a patient’s cognitive capacities and better reflect the patient’s cognitive health. Upon such modification, the system and method of Richman in view of Ally and Merzenich would include wherein the selecting and executing includes executing, by a processor, an adaptive testing module for adapting a selection of the cognitive tests according to the user performance data.
In regards to claim 17, Richman in view of Ally and Merzenich does not teach the method of claim 16, wherein the selecting and executing a plurality of cognitive tests includes adapting a sequence of presentation of the plurality of video games according to the user's performance on an initial one of the video games.
Tinjust further teaches a neurocognitive evaluation system and method including an adaptive test generator (module) that selects subsequent cognitive tests based on the previous results of the patient/subject (user performance) (Paragraph 0148) as such the user’s performance on an initial test (video game per Richman) impacts the sequence of presentation of the subsequent plurality of tests. Tinjust further teaches that adapting the cognitive tests gives additional information to a patient’s cognitive capacities and better reflects the patient’s cognitive health.
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Richman in view of Ally and Merzenich with the teachings of Tinjust, as the references and the claimed invention are directed towards neurocognitive testing systems and methods. One of ordinary skill in the art would have been motivated to modify Richman to include an adaptive testing module in order to adapt the cognitive tests/videogames to gain additional information about a patient’s cognitive capacities and better reflect the patient’s cognitive health. Upon such modification, the system and method of Richman in view of Ally and Merzenich would include the selecting and executing a plurality of cognitive tests includes adapting a sequence of presentation of the plurality of video games according to the user's performance on an initial one of the video games.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Richman, in view of Ally and Merzenich as applied to claim 1 above, and further in view of Kovach et al. (US PGPub 20090082640), hereinafter referred to as Kovach, and Morris et al. (US PGPub 20150199484), hereinafter referred to as Morris.
In regards to claim 9, Richman further teaches the determining an impairment assessment includes determining an impairment assessment from the user performance data (Page 37, paragraph 7 teaches the system determining a score from 0-100 for a user’s impairment based on their performance data (impairment assessment)).
Richman and Richman in view of Ally and Merzenich does not teach further comprising receiving user input data specifying substance information including substance class or type and user subjective experience information specifying the subjective impact the substance is having on the user, wherein the determining an impairment assessment includes determining an impairment assessment from the user input data.
However, Kovach teaches receiving user input data specifying substance information including substance class or type (Paragraphs 0105, 0119 teach a medical information system for recording patient/subject information relating to an event, the system includes receiving input of the type or dosage of a drug that the patient is or has taken). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Richman in view of Ally and Merzenich with the teachings of Kovach, as the references and the claimed invention are directed towards medical information and communication technologies relating to drugs. One of ordinary skill in the art would have been motivated to modify Richman in view of Ally and Merzenich to include an receiving an input of the substance information taken by a user as receiving said input is a known technique and both systems are similar devices (medical ICT computing devices) with the predictable result of receiving additional user and medical information for diagnosing a user’s impairment. Upon such modification, the system and method of Richman in view of Ally and Merzenich would include receiving user input data specifying substance information including substance class or type.
Richman in view of Ally, Merzenich, and Kovach does not teach further comprising receiving user subjective experience information specifying the subjective impact the substance is having on the user, wherein the determining an impairment assessment includes determining an impairment assessment from the user input data.
Morris teaches receiving user subjective experience information (Paragraph 0056 teaches a data collection component of a medical information and communication technology that generates a survey for a user to input subjective experience information) specifying the subjective impact the substance is having on the user (Paragraph 0056 teaches the survey includes prompts for a user to input their mood, cognitive impairment, or subjective state with regard to their current medication (substance taken)), wherein the determining an impairment assessment includes determining an impairment assessment from the user input data (Paragraphs 0056-0057 teach the system analyzing the data including a user’s input to identify their cognitive impairment).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richman in view of Ally, Merzenich, and Kovach with the teachings of Morris, as the references and the claimed invention are directed towards medical information and communication technologies relating to drugs and for determining a user’s impairment and effect of drugs on the individual. One of ordinary skill in the art would have been motivated to modify Richman in view of Ally, Merzenich, and Kovach to include an receiving a user’s input of subjective receiving user subjective experience information specifying the subjective impact the substance is having on the user, wherein the determining an impairment assessment includes determining an impairment assessment from the user input data.
In regards to claim 10, Richman in view of Ally, Merzenich, and Kovach does not teach the method of claim 9, wherein the determining the impairment assessment includes determining an extent to which the substance is affecting the user and determining a personalized recommendation for a change of dosing or an alternate substance for the user.
However, Morris teaches wherein the determining the impairment assessment includes determining an extent to which the substance is affecting the user (Paragraphs 0055, 0059 teach the system recording and determining side effects caused by the medication (substance) taken by the user) and determining a personalized recommendation for a change of dosing (Abstract; Paragraph 0055 teaches the system determining a recommended dosage based on data of a user’s previous drug usage).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richman in view of Ally, Merzenich, and Kovach with the teachings of Morris, as the references and the claimed invention are directed towards medical information and wherein the determining the impairment assessment includes determining an extent to which the substance is affecting the user and determining a personalized recommendation for a change of dosing or an alternate substance for the user.
In regards to claim 11, Richman in view of Ally, Merzenich, and Kovach does not teach the method of claim 9, wherein the determining the impairment assessment includes determining a recommended dosing for normal use and/or the impairing dosage threshold for a specified substance.
However, Morris teaches wherein the determining the impairment assessment includes determining a recommended dosing for normal use (Abstract; Paragraph 0055 teach the system giving a user a recommended dosage for the medication for regular use (normal use)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richman in view of Ally, Merzenich, and Kovach with the teachings of Morris, as the references and the claimed invention are directed towards medical information and communication technologies relating to drugs and for determining a user’s impairment and effect of drugs on the individual. One of ordinary skill in the art would have been motivated to modify Richman in view of Ally, Merzenich, and Kovach to include determining a wherein the determining the impairment assessment includes determining a recommended dosing for normal use.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Richman, in view of Ally and Merzenich as applied to claim 1 above, and further in view of Gibbons et al. (US PGPub 20200121235), hereinafter referred to as Gibbons.
In regards to claim 12, Richman further teaches determining an impairment assessment from the user performance data (Page 37, paragraph 7 teaches the system determining a score from 0-100 for a user’s impairment based on their performance data (impairment assessment)).
Richman, in view of Ally and Merzenich does not explicitly teach the method of claim 1, further comprising receiving physiological data, wherein the physiological data includes images of at least a portion of a user's face captured with an image capture device coupled to the computing device, the images captured concurrently with the execution of the plurality of cognitive tests, wherein the determining an impairment assessment includes determining an impairment assessment from the physiological data. 
However, Gibbons teaches receiving physiological data (Abstract; Paragraph 0067 teaches a system for testing cognitive impairment caused by drugs or alcohol including eye tracking and measurements including pupil size (physiological data)), wherein the physiological data includes images of at least a portion of a user's face (Abstract; Paragraph 0068; the physiological data is eye related which is a portion of a user’s face) captured with an image capture device coupled to the computing device (Paragraph 0068 teaches an eye tracking component which captures the eye and additionally a video recording device that records the eye movement coupled with the system), the images captured concurrently with the execution of the plurality of cognitive tests (Paragraph 0104 teaches the tests are performed as the system tracks eye movement and record the test performance metrics with the raw eye tracking data), wherein the determining an impairment assessment includes determining an impairment assessment from the user performance data and the physiological data (Paragraphs 0104-109 teach various cognitive tests including physiological data and user performance data used in order to determine the user’s impairment).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Richman in view of Ally and Merzenich with the teachings of Gibbons, as the references and the claimed invention are directed towards neurocognitive impairment testing systems and methods. One of ordinary skill in the art would have been motivated to modify Richman to include the gathering of physiological data in the form of eye tracking and measurements to gain additional information about a patient’s cognitive state. One of ordinary skill would have a reasonable expectation of the modification working as both Richman and Gibbons use mobile devices (Gibbons Paragraph 0091) as the host computer for the impairment system and the inclusion of physiological data for neurocognitive testing is a known technique within the art. Upon such modification, the system and method of Richman in view of Ally and Merzenich would include receiving physiological data, wherein the physiological data includes images of at least a portion of a user's face captured with an image capture device coupled to the computing device, the images captured concurrently with the execution of the plurality of cognitive tests, wherein the determining an impairment assessment includes determining an impairment assessment from the user performance data and the physiological data.
In regards to claim 13, Richman in view of Ally and Merzenich does not teach the method of claim 12, further comprising varying a brightness of a display of the user interface and/or controlling a brightness of a light source operably coupled to the computing device to increase or decrease a brightness of emitted light during the execution of one or more of the cognitive tests to evoke a pupillary response in the user, the physiological data including images of pupil dilation.
Gibbons further teaches the method of claim 12, further comprising varying a brightness of a display of the user interface (Paragraphs 0018, 0084 teach varying the user interface, specifically brightness, to test a pupillary or other change in the user’s eye) during the execution of one or more of the cognitive tests to evoke a pupillary response in the user (Paragraphs 0084, 0101 teach adjusting the brightness of the display during the impairment test), the physiological data including images of pupil dilation (Paragraphs 0078, 0084 teach measuring the pupil size (dilation) using the eye tracking hardware (image capturing)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Richman in view of Ally and Merzenich with the teachings of Gibbons in order to provide physiological data in the form of eye tracking and measurements to gain additional information about a patient’s cognitive state using the eye tracking. The modification further including the system capable of varying brightness to test pupillary responses as part of the physiological data. Upon such modification, the system and method of Richman in view of Ally and Merzenich would include further comprising varying a brightness of a display of the user interface and/or controlling a brightness of a light source operably coupled to the computing device to increase or decrease a brightness of emitted light during the execution of one or more of the cognitive tests to evoke a pupillary response in the user, the physiological data including images of pupil dilation. One of ordinary skill in the art would have been motivated to modify the references with the teachings of Gibbons in order to provide law enforcement officers with an objective measurement tool to determine an individual’s level of impairment using eye tracking as it is more objective than current subjective tests (see Gibbons paragraphs 0006 and 0009).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Richman in view of Ally, Merzenich, and Gibbons as applied to claim 12 above, and further in view of Orlosky et al. ("Emulation of Physician Tasks in Eye-Tracked Virtual Reality for Remote Diagnosis of Neurodegenerative Disease,"), hereinafter referred to as Orlosky.
In regards to claim 14, Richman in view of Ally and Merzenich does not teach the method of claim 12, wherein the physiological data includes images of a user's eyes captured during performance of at least one of the cognitive tests, the determining an impairment assessment including analysis, by a processor, of the images with a machine vision algorithm to detect the presence of saccadic movement and/or eye convergence.
However, Gibbons further teaches the physiological data includes images of a user's eyes captured during performance of at least one of the cognitive tests 
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Richman in view of Ally and Merzenich with the teachings of Gibbons in order to provide physiological data in the form of eye tracking and measurements to gain additional information about a patient’s cognitive state using the known technique of eye tracking. Upon such modification, the system and method of Richman in view of Ally and Merzenich would include the physiological data includes images of a user's eyes captured during performance of at least one of the cognitive tests.
Richman in view of Ally, Merzenich, and Gibbons does not teach the determining an impairment assessment including analysis, by a processor, of the images with a machine vision algorithm to detect the presence of saccadic movement and/or eye convergence.
However, Orlosky teaches a neurodegenerative (cognitive) diagnosis method using VR eye tracking including the determining an impairment assessment (See Richman and Gibbons above) including analysis, by a processor, of the images with a machine vision algorithm (Abstract; Page 1420, paragraphs 3-6 teach an eye tracking algorithm for detecting saccadic eye movement determine neurodegenerative issues (impairment)) to detect the presence of saccadic movement (Abstract; Page 1422, “5.1.4 Saccade” teach the eye tracking algorithm being used to detect eye movement including saccadic movement).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Richman in view of Ally, Merzenich,  the determining an impairment assessment including analysis, by a processor, of the images with a machine vision algorithm to detect the presence of saccadic movement and/or eye convergence.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Richman in view of Ally and Merzenich as applied to claim 1 above, and further in view of Macknik et al. (US PGPub 20170049362), hereinafter referred to as Macknik.
In regards to claim 18, Richman in view of Ally and Merzenich does not teach the method of claim 1, wherein the determining the impairment assessment includes identifying a substance causing the impairment.
Macknik teaches the determining the impairment assessment includes identifying a substance causing the impairment (Paragraphs 0029, 0035 teaches a neurological impairment 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Richman in view of Ally and Merzenich with the teachings of Macknik, as the references and the claimed invention are directed towards neurocognitive impairment testing systems and methods. One of ordinary skill in the art would have been motivated to modify Richman to include identifying a drug (substance) based on the neurological impairment assessment as taught by Macknik in order to identify illegal substances and identify impaired individuals (Macknik Paragraphs 0004, 0007). Upon such modification, the system and method of Richman in view of Ally and Merzenich would include the determining the impairment assessment includes identifying a substance causing the impairment.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Richman in view of Ally, Merzenich, and Macknik as applied to claim 18 above, and further in view of Jarmolkowicz et al. (US PGPub 20190298245), hereinafter referred to as Jarmolkowicz, and Tinjust.
In regards to claim 19, Richman teaches executing, by a processor, at least one screening test that includes one or more of the second video game (see rejection of claim 1 above; Page 35, “Task 2” teaches a second task (game) performed by the system) but does not teach the method of claim 18, wherein the identifying a substance causing the impairment includes: 
executing, by a processor, at least one screening test that includes one or more of a fourth video game configured to test risk taking, and a fifth video game configured to test creativity; and 
identifying and executing one or more subsequent tests in response to user performance data from the screening test.
However, Ally teaches a fourth video game configured to test risk taking (Fig. 24; Abstract; Col 26, Lines 56-Col 27, line 5 teach a video game for testing cognitive performance of a user with regards to risk taking).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richman with the teachings of Ally, as the references and the claimed invention are directed towards cognitive testing devices/methods using games to test user neurological functions. One or ordinary skill in the art would have been motivated to modify Richman by simply substituting the game of Ally for one of the games of Richman with the predictable result of the game performing on the system to test the neurocognitive function of risk taking in order to test further relevant cognitive functions. The substitution would have been obvious to one of ordinary skill in the art before the effective filing date as the games of both Richman and Ally test neurocognitive functions. Upon such modification, the system and method of Richman would include a fourth video game configured to test risk taking.
Richman in view of Ally and Merzenich does not teach executing, by a processor, a screening test that includes a fifth video game configured to test creativity; and identifying and executing one or more subsequent tests in response to user performance data from the screening test. However, Jarmolkowicz teaches a system for diagnosing autism spectrum disorder (neurocognitive testing) using games including a video game configured to test creativity (Paragraph 0021).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richman in view of Ally and Merzenich with the teachings of Jarmolkowicz, as the references and the claimed invention are directed towards cognitive testing devices/methods using games to test user neurological functions. One or ordinary skill in the art would have been motivated to modify Richman in view of Ally and Merzenich by simply substituting the game of Jarmolkowicz for one of the games of Richman with the predictable result of the game  a fifth video game configured to test creativity.
Richman in view of Ally, Merzenich, and Jarmolkowicz does not teach identifying and executing one or more subsequent tests in response to user performance data from the screening test. However, per the rejection of claim 5 above, Tinjust teaches identifying and executing one or more subsequent tests in response to user performance data from the screening test (Paragraph 0148 teaches a neurocognitive evaluation system and method including an adaptive test generator (module) that selects subsequent cognitive tests based on the previous results of the patient/subject).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Richman in view of Ally, Merzenich, and Jarmolkowicz with the teachings of Tinjust, as the references and the claimed invention are directed towards neurocognitive testing systems and methods. One of ordinary skill in the art would have been motivated to modify Richman to include an adaptive testing module in order to adapt the cognitive tests/videogames to gain additional information about a patient’s cognitive capacities and better reflect the patient’s cognitive health. Upon such modification, the system and method of Richman in view of Ally, Merzenich, and Jarmolkowicz would include wherein the selecting and executing includes executing, by a processor, an adaptive testing module for adapting a selection of the cognitive tests according to the user performance data
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Richman in view of Ally and Merzenich as applied to claim 20 above, and further in view of Macknik.
In regards to claim 22, Richman in view of Ally and Merzenich does not teach further comprising determining a type of substance that is likely causing a cognitive impairment according to the user performance data from the second video game.
However, Macknik teaches determining a type of substance that is likely causing a cognitive impairment according to the user performance data (Paragraphs 0029, 0035 teaches a neurological impairment detection system for drug impairment that identifies a drug (substance) impairing the neurological function based on the cognitive tests).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Richman in view of Ally and Merzenich with the teachings of Macknik, as the references and the claimed invention are directed towards neurocognitive impairment testing systems and methods. One of ordinary skill in the art would have been motivated to modify Richman to include identifying a drug (substance) based on the neurological impairment assessment as taught by Macknik in order to identify illegal substances and identify impaired individuals (Macknik Paragraphs 0004, 0007). Upon such modification, the system and method of Richman in view of Ally and Merzenich would include determining a type of substance that is likely causing a cognitive impairment according to the user performance data from the second video game.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Richman in view of Ally and Merzenich, as applied to claim 20 above, and further in view of Kovach and Morris.
In regards to claim 24, Richman in view of Ally and Merzenich does not teach the method of claim 20, further comprising: 
further comprising receiving user input data specifying substance information including substance class or type, dosage information, and user subjective experience information specifying the subjective impact the substance is having on the user; 
comparing the calculated user performance variables and subjective experience information to user performance variables and subjective experience information from other users with the same substance type and the same and alternate dosages; 
determining a recommended change in dosing according to the comparing step.
However, Kovach teaches receiving user input data specifying substance information including substance class or type and dosage information (Paragraphs 0105, 0119 teach a medical information system for recording patient/subject information relating to an event, the system includes receiving input of the type or dosage of a drug that the patient is or has taken).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Richman in view of Ally and Merzenich with the teachings of Kovach, as the references and the claimed invention are directed towards medical information and communication technologies relating to  receiving user input data specifying substance information including substance class or type and dosage information.
Richman in view of Ally, Merzenich, and Kovach does not teach further comprising receiving user input data specifying substance information including and user subjective experience information specifying the subjective impact the substance is having on the user; comparing the calculated user performance variables and subjective experience information to user performance variables and subjective experience information from other users with the same substance type and the same and alternate dosages; and determining a recommended change in dosing according to the comparing step.
However Morris teaches receiving user input data specifying substance information including user subjective experience information (Paragraph 0056 teaches a data collection component of a medical information and communication technology that generates a survey for a user to input subjective experience information) specifying the subjective impact the substance is having on the user (Paragraph 0056 teaches the survey includes prompts for a user to input their mood, cognitive impairment, or subjective state with regard to their current medication (substance taken)); comparing the calculated user performance variables and subjective experience information to user performance variables and subjective experience information from other users with the same substance type and the same and alternate dosages (Paragraph 0037 teaches the system compares the user data to other users data within the database (per Richman and Morris above that data could include performance data and subjective experience information) including users with the same substance and various dosages to determine a proper dosage for the user); and determining a recommended change in dosing according to the comparing step (Paragraph 0037 teaches recommending a dosage or adjusting a dosage of a user based on the compared data).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Richman in view of Ally, Merzenich, and Kovach with the teachings of Morris, as the references and the claimed invention are directed towards medical information and communication technologies relating to drugs and for determining a user’s impairment and effect of drugs on the individual. One of ordinary skill in the art would have been motivated to modify Richman in view of Ally, Merzenich, and Kovach to include an receiving a user’s input of subjective experience information and using said data to determine impairment using a survey as the use of the survey is a known technique applied to a known system, and both systems are similar devices (medical ICT computing devices) with the predictable result of receiving additional user and medical information for diagnosing a user’s impairment. Upon such modification, the system and method of Richman in view of Ally, Merzenich, and Kovach would include receiving user input data specifying substance information including and user subjective experience information specifying the subjective impact the substance is having on the user; comparing the calculated user performance variables and subjective experience information to user performance variables and subjective experience information from other users with the same substance type and the same and alternate dosages; and determining a recommended change in dosing according to the comparing step.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Richman in view of Tinjust.
In regards to claim 25, Richman teaches a method of performing a physiological neurocognitive and/or behavioral assessment with an impairment assessment system (Page 1, “Background” teaches neuropsychological tests used to determine impairment), the system including a user device ((Page 1, “Background” teaches the test is performed using a smartphone/tablet), the impairment assessment service including a plurality of video games configured to test cognitive aptitudes (Page 31, “Background”; Page 35, “Druid Tasks and Testing Procedures” teach multiple tasks (video games) to test various cognitive aptitudes such as divided attention and motor tracking), and a database of user performance data (Page 36 last paragraph; Page 37, Paragraph 7 teaches the user data is integrated and transmitted to the DRUID designer (database)), the method including: 
presenting a first one of the plurality of video games on the user device (Page 35, “Task 1”); 
receiving, at the impairment assessment service, user performance data from the user's performance on the first video game (Page 37, Paragraph 3 teaches the user performance data received based on the first game); 
selecting, by the impairment assessment service, a second one of the plurality of video games (Page 35, “Task 2” teaches a second of a plurality of games) according to the user performance data from the user's performance on the first video game (Tinjust); 
presenting the second one of the plurality of video games on the user device (Page 35, “Task 2”); 
receiving, at the impairment assessment service, user performance data from the user's performance on the second video game (Page 37, Paragraph 4 teaches the user performance data received based on the second game); 
determining an impairment assessment according to the user performance data from the user's performance on the first and second video games (Page 37, Paragraph 7 teaches the system takes the variables (user performance) and calculates and impairment score (impairment assessment) based on the users performance).
Richman does not teach the system including a cloud-based impairment assessment service; and selecting, by the impairment assessment service, a second one of the plurality of video games according to the user performance data from the user's performance on the first video game.
However, Tinjust teaches the system including a cloud-based impairment assessment service (Paragraph 0090 teaches the computing system memory can include Cloud storage (cloud-based system)); and selecting, by the impairment assessment service, a second one of the plurality of video games according to the user performance data from the user's performance on the first video game (Paragraph 0148 teaches the system selects subsequent cognitive tests (video games) based on the users performance on previous test).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified with the teachings of Tinjust, as the  the system including a cloud-based impairment assessment service; and selecting, by the impairment assessment service, a second one of the plurality of video games according to the user performance data from the user's performance on the first video game.
In regards to claim 26, Richman does not teach the method of claim 25, wherein the step of selecting includes executing, by a processor of the impairment assessment service, a machine learning algorithm that compares the user performance data from the user's performance on the first video game to the database of user performance data.
However, Tinjust teaches wherein the step of selecting includes executing, by a processor of the impairment assessment service (Paragraph 0088 teaches a processor of the device that executes the service), a machine learning algorithm that compares the user performance data from the user's performance on the first video game to the database of user performance data (Paragraph 0148 teaches a machine learning algorithm is used as part of the process to compare a user’s performance and perform adaptive testing based on the users performance, the algorithm comparing a user’s performance to past performances).
Conclusion
Accordingly, claims 1-26 are rejected and claims 1, 3-6, 8, 14, and 19 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./
Examiner, Art Unit 3715                                                                                                                                                                                            
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner interprets that it is inherent that all smartphones and tablets possess a processor.